United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, SIOUX CITY MAIN
POST OFFICE, Sioux City, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1923
Issued: August 13, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 13, 2007 appellant filed a timely appeal from an April 13, 2007 nonmerit
decision of the Office of Workers’ Compensation Programs denying her reconsideration request.
There is no merit decision within one year of the filing of this appeal. Therefore, pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of the claim. The
Board has jurisdiction to review the April 13, 2007 nonmerit decision.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration.
On appeal appellant asserted that the Office erred by denying her March 21, 2007 request for a
30-day extension to submit new medical evidence regarding the Office’s March 28, 2006
schedule award decision. She also contended that the Office erred by failing to consider new
medical evidence that she “forwarded” to the Office on April 12, 2007.
FACTUAL HISTORY
The Office accepted that, on or before November 21, 2000, appellant, then a 50-year-old
clerk, sustained bilateral carpal tunnel syndrome with a left median nerve release on October 9,

2001 and a right median nerve release on October 23, 2001. It also accepted left cubital tunnel
syndrome with ulnar nerve release on December 14, 2001. The Office later accepted bilateral
medial epicondylitis, left shoulder and upper arm strain and a left rotator cuff tear. Following
intermittent absences related to the accepted conditions and surgeries, appellant returned to lightduty work on January 14, 2002. She continued under medical treatment. Appellant received
wage-loss compensation for work absences.1
On March 11, 2005 appellant claimed a schedule award.
On December 3, 2005 the Office referred appellant, the medical record and a statement of
accepted facts to Dr. Anil K. Agarwal, a Board-certified orthopedic surgeon, for a schedule
award evaluation. In a January 5, 2006 report, Dr. Agarwal provided clinical findings indicating
a 12 percent impairment of the right upper extremity and a 16 percent impairment of the left
upper extremity.2 In a January 11, 2006 report, an Office medical adviser calculated that, based
on Dr. Agarwal’s findings, appellant had a 12 percent permanent impairment of the left arm and
15 percent permanent impairment of the right arm.
By decision dated March 28, 2006, the Office awarded appellant a schedule award for a
12 percent permanent impairment of the right upper extremity and a 15 percent permanent
impairment of the left upper extremity. The period of the award ran from March 19, 2006 to
October 29, 2007.3
In a letter dated March 20, 2007 and postmarked March 21, 2007, appellant requested
reconsideration.
She contended that Dr. Agarwal provided grip and pinch strength
measurements but did not perform those tests. Also, one of appellant’s physicians found it
questionable that Dr. Agarwal found “measurements were exactly the same for both arms, both
wrists and both hands” and that the impairment ratings were so low. Appellant asserted that
Dr. Agarwal’s opinion was flawed as he incorrectly stated that the Office denied one of her
upper extremity claims. She explained that her attending physician recommended a second
impairment rating. Appellant therefore made an appointment with a clinic in Oklahoma City but

1

From March 2003 through 2004, the Office conducted additional medical development regarding appellant’s
work capacity and the nature of the accepted conditions. This development is not relevant to the present appeal. By
decision dated November 21, 2003, the Office reduced appellant’s compensation based on her actual earnings. This
decision is not before the Board on the present appeal.
2

Dr. Agarwal opined that appellant had reached maximum medical improvement. He stated that appellant had a
10 percent impairment of each arm due to status post median nerve release. Dr. Agarwal added a two percent
additional impairment on the right due to a 20 degree loss of elbow extension and a three percent additional
impairment on the left due to a 30 degree loss of elbow extension. He also provided a three percent impairment to
the left upper extremity due to the ulnar nerve transfer. Dr. Agarwal utilized the upper extremity grading scheme
worksheets on page 427 of the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment.
3

By decision dated May 31, 2006, the Office reduced appellant’s monetary compensation benefits to zero as she
had been successfully reemployed as a modified clerk for more than 60 days at a rate of pay equal to or higher than
her date-of-injury position. This decision is not before the Board on the present appeal.

2

would not be seen until April 4, 2007. She requested a 30-day extension in which to submit
additional evidence.4
By decision dated April 13, 2007, the Office denied appellant’s request for
reconsideration on the grounds that her March 20, 2007 letter, the only evidence submitted, did
not contain relevant evidence sufficient to warrant a merit review of the prior decision.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,5 section 10.606(b)(2) of Title 20 of the Code of Federal
Regulations provides that a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.6 Section 10.608(b) provides that when an application for review of the
merits of a claim does not meet at least one of the three requirements enumerated under section
10.606(b)(2), the Office will deny the application for reconsideration without reopening the case
for a review on the merits.7
In support of a request for reconsideration, an appellant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.8 Appellant need only
submit relevant, pertinent evidence not previously considered by the Office.9 When reviewing
an Office decision denying a merit review, the function of the Board is to determine whether the
Office properly applied the standards set forth at section 10.606(b)(2) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.10
ANALYSIS
The Office granted appellant a schedule award on March 28, 2006. Appellant requested
reconsideration by letter dated March 20, 2007 and postmarked March 21, 2007. She contended
that the schedule award evaluation of Dr. Agarwal, a Board-certified orthopedic surgeon and
second opinion physician, contained fabricated test results and factual errors.
The critical issue at the time of the last merit decision was the percentage of permanent
impairment related to the accepted conditions. To be relevant, the evidence submitted in support
4

Appellant’s letter mentioned particular pages of Dr. Agarwal’s report by page number. She enclosed a copy of
Dr. Agarwal’s report for reference purposes.
5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.606(b)(2).

7

Id. at § 10.608(b). See also T.E.., 59 ECAB ___ (Docket No. 07-2227, issued March 19, 2008).

8

Helen E. Tschantz, 39 ECAB 1382 (1988).

9

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

10

Annette Louise, 54 ECAB 783 (2003).

3

of the March 21, 2007 request for reconsideration must address that issue. The only evidence
appellant submitted in support of her reconsideration request was her March 20, 2007 letter.
This letter did not contain relevant medical evidence regarding the percentage of permanent
impairment related to her occupational conditions. Therefore, her letter is not relevant and
pertinent and is not sufficient to require the Office to reopen her claim for consideration of the
merits.11
On appeal, appellant contended that she “forwarded” additional medical evidence to the
Office on April 12, 2007. However, there is no postmark, certified mail receipt, fax receipt or
other documentation establishing that she submitted any correspondence to the Office on
April 12, 2007.
Thus, appellant has not established that the Office improperly refused to reopen her claim
for a review of the merits under section 8128(a) of the Act, because she did not show that the
Office erroneously applied or interpreted a specific point of law, advance a relevant legal
argument not previously considered by the Office or submit relevant and pertinent new evidence
not previously considered by the Office.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a merit review.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 13, 2007 is affirmed.
Issued: August 13, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

11

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

4

